       Case 1:20-cv-01073-WBC Document 15 Filed 06/03/21 Page 1 of 14




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

 SUSAN M. F.,

                           Plaintiff,

v.                                                     1:20-CV-1073
                                                       (WBC)
COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.
____________________________________________

APPEARANCES:                                           OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                    KENNETH HILLER, ESQ.
 Counsel for Plaintiff
6000 North Bailey Ave, Ste. 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                            KRISTINA COHN, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II
 Counsel for Defendant
26 Federal Plaza – Room 3904
New York, NY 10278

William B. Mitchell Carter, U.S. Magistrate Judge,

                       MEMORANDUM-DECISION and ORDER

      The parties consented, in accordance with a Standing Order, to proceed before

the undersigned. (Dkt. No. 14.) The court has jurisdiction over this matter pursuant

to 42 U.S.C. § 405(g). The matter is presently before the court on the parties’ cross-

motions for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of

Civil Procedure. For the reasons discussed below, Plaintiff's motion is denied, and the

Commissioner’s motion is granted.

I.    RELEVANT BACKGROUND
        Case 1:20-cv-01073-WBC Document 15 Filed 06/03/21 Page 2 of 14




       A.     Factual Background

       Plaintiff was born in 1952. (T. 102.) She completed high school. (T. 200.)

Generally, Plaintiff’s alleged disability consists of arthritis, “spine problems,” blood clots,

thyroid nodules, allergies, and high blood pressure. (T. 199.) Her alleged disability

onset date at the time of her application was January 1, 2005. (T. 102.) Her date last

insured is December 31, 2013. (Id.) Her past relevant work consists of electrologist.

(T. 200.)

       B.     Procedural History

       On February 27, 2017, Plaintiff applied for a period of Disability Insurance

Benefits (“SSD”) under Title II of the Social Security Act. (T. 102.) Plaintiff’s application

was initially denied, after which she timely requested a hearing before an Administrative

Law Judge (“the ALJ”). On February 28, 2019, Plaintiff appeared before the ALJ,

Stephen Cordovani. (T. 45-93.) On March 21, 2019, ALJ Cordovani issued a written

decision finding Plaintiff not disabled under the Social Security Act. (T. 12-26.) On

June 15, 2020, the Appeals Council (“AC”) denied Plaintiff’s request for review,

rendering the ALJ’s decision the final decision of the Commissioner. (T. 1-7.)

Thereafter, Plaintiff timely sought judicial review in this Court.

       C.     The ALJ’s Decision

       Generally, in his decision, the ALJ made the following five findings of fact and

conclusions of law. (T. 17-23.) First, the ALJ found Plaintiff met the insured status

requirements through December 31, 2013 and Plaintiff had not engaged in substantial

gainful activity since her amended onset date of August 30, 2013. (T. 17.) Second, the

ALJ found Plaintiff had the severe impairments of: history of deep vein thrombosis



                                               2
            Case 1:20-cv-01073-WBC Document 15 Filed 06/03/21 Page 3 of 14




(“DVT”) with Plaintiff in a hypercoagulable state with ongoing anticoagulant treatment;

obesity; and degenerative disk disease of the neck and spine. (Id.) Third, the ALJ

found Plaintiff did not have an impairment that meets or medically equals one of the

listed impairments located in 20 C.F.R. Part 404, Subpart P, Appendix. 1. (T. 18.)

Fourth, the ALJ found Plaintiff had the residual functional capacity (“RFC”) to perform

medium work as defined in 20 C.F.R. § 404.1567(c), except Plaintiff:

        can only occasionally climb ramps and stairs but never climb ladders, ropes
        or scaffolds; [Plaintiff] can only occasionally kneel, crouch or crawl; and
        [Plaintiff] cannot perform work at unprotected heights or around dangerous
        moving mechanical parts or sharp instruments.

(T. 19.) 1 Fifth, the ALJ determined Plaintiff had no past relevant work; however, there

were jobs that existed in significant numbers in the national economy Plaintiff could

perform. (T. 22-23.)

II.     THE PARTIES’ BRIEFINGS ON PLAINTIFF’S MOTION

        A.      Plaintiff’s Arguments

        Plaintiff makes three arguments in support of her motion for judgment on the

pleadings. First, Plaintiff argues the ALJ’s selected onset was not supported by

substantial evidence. (Dkt. No. 11 at 15-17.) Second, Plaintiff argues the ALJ failed to

fully develop the record. (Id. at 17-18.) Third, and lastly, Plaintiff argues the ALJ’s RFC

was based on his lay opinion. (Id. at 18-20.) Plaintiff also filed a reply in which she

reiterated her original arguments. (Dkt. No. 13.)

        B.      Defendant’s Arguments




        1        Medium work involves lifting no more than 50 pounds at a time with frequent lifting or
carrying of objects weighing up to 25 pounds. If someone can do medium work, we determine that he or
she can also do sedentary and light work. 20 C.F.R. § 404.1567(c).

                                                   3
        Case 1:20-cv-01073-WBC Document 15 Filed 06/03/21 Page 4 of 14




       In response, Defendant makes three arguments. First, Defendant argues the

ALJ properly evaluated the relevant period under review. (Dkt. No. 12 at 5-6.) Second,

Defendant argues the ALJ properly developed the record. (Id. at 6-7.) Third, and lastly,

Defendant argues the ALJ properly determined the RFC based on the evidence as a

whole. (Id. at 8-11.)

III.   RELEVANT LEGAL STANDARD

       A.     Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v.

Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

Commissioner’s determination will only be reversed if the correct legal standards were

not applied, or it was not supported by substantial evidence. See Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for doubt whether

the ALJ applied correct legal principles, application of the substantial evidence standard

to uphold a finding of no disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made according to the correct

legal principles.”); Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano,

615 F.2d 23, 27 (2d Cir. 1979).

       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,”

and has been defined as “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971). Where evidence is deemed susceptible to more than one rational




                                             4
        Case 1:20-cv-01073-WBC Document 15 Filed 06/03/21 Page 5 of 14




interpretation, the Commissioner’s conclusion must be upheld. See Rutherford v.

Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

       If supported by substantial evidence, the Commissioner’s finding must be

sustained “even where substantial evidence may support the plaintiff’s position and

despite that the court’s independent analysis of the evidence may differ from the

[Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In

other words, this Court must afford the Commissioner’s determination considerable

deference, and may not substitute “its own judgment for that of the [Commissioner],

even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.     Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. See 20 C.F.R. §

404.1520. The Supreme Court has recognized the validity of this sequential evaluation

process. See Bowen v. Yuckert, 482 U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The

five-step process is as follows:

       (1) whether the claimant is currently engaged in substantial gainful activity;
       (2) whether the claimant has a severe impairment or combination of
       impairments; (3) whether the impairment meets or equals the severity of the
       specified impairments in the Listing of Impairments; (4) based on a ‘residual
       functional capacity’ assessment, whether the claimant can perform any of
       his or her past relevant work despite the impairment; and (5) whether there

                                             5
        Case 1:20-cv-01073-WBC Document 15 Filed 06/03/21 Page 6 of 14




       are significant numbers of jobs in the national economy that the claimant
       can perform given the claimant's residual functional capacity, age,
       education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).

IV.    ANALYSIS

       A.     Onset Date

       Plaintiff argues the ALJ erred in finding an onset date of August 30, 2013 instead

of August 20, 213. (Dkt. No. 11 at 15-16.) Plaintiff asserts this error was harmful

because an onset date of August 30, 2013 excluded critical treatment records and

shortened the relevant time period between onset date and date last insured. (Id. at 16-

17.) Defendant counters that any error was harmless because the ALJ evaluated the

correct relevant period under review. (Dkt. No. 12 at 5-6.) For the reasons outlined

below, any error in determining Plaintiff’s onset date was harmless.

       A plaintiff’s onset date of disability is the first date on which she is unable “to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment ... which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). In her

application for benefits, Plaintiff alleged on onset date of January 1, 2005. (T. 102.)

Plaintiff’s counsel filed a pre-hearing brief in which she requested an amended onset

date of August 20, 2013 and also referred to an amending onset date of May 2013. (T.

236.) The May 2013 date appears to be a typographical error. At her February 2019

hearing, Plaintiff through counsel requested that her onset date be amended to August

20, 2013. (T. 51.) Plaintiff asserts positive findings in treatment notations dated August

20, 2013 support the amended onset date. (T. 50-51, 360-361.)



                                               6
        Case 1:20-cv-01073-WBC Document 15 Filed 06/03/21 Page 7 of 14




       Here, any error committed by the ALJ in determining Plaintiff’s alleged onset was

August 30th instead of August 20th was ultimately harmless. The ALJ's decision

contained a typographical error and it is obvious from the decision as a whole that the

error did not substantively change the outcome of the case. See Whitley v. Comm'r of

Soc. Sec., No. 17-CV-6664, 2019 WL 2117667, at *3 (W.D.N.Y. May 15, 2019)

(“Where, as here, an ALJ's decision contains typographical mistakes, the error can be

harmless if it is obvious from the decision as a whole that the error is ministerial and not

substantive.”); see Brewerton v. Barnhart, 235 F.R.D. 574, 578 (W.D.N.Y. 2006)

(typographical error that did not affect outcome of case was harmless and did not

warrant remand).

       The ALJ's typographical error had no impact on the outcome of the case. The

ALJ discussed treating source Dr. Robert Erickson’s August 20, 2013 treatment note,

which Plaintiff argues supported her amended alleged onset date. (Dkt. No. 11 at 15; T.

18-19, 21, 253.) Indeed, in his decision the ALJ considered treatment notations prior to

August 2013 through Plaintiff’s date last insured of December 31, 2013. (T. 19-22.)

The ALJ also took into consideration treatment notations provided well after Plaintiff’s

date last insured. (T. 21.) Because the ALJ properly considered the evidence from

Plaintiff’s treating source dated August 20, 2013 in his analysis of Plaintiff’s claim,

Plaintiff was not harmed by the error. See Zabala v. Astrue, 595 F.3d 402, 409 (2d Cir.

2010); Pollard v. Hatter, 377 F.3d 183, 189 (2d Cir. 2004). Therefore, remand is not

required to remedy the ALJ’s amended onset date error.

       B.     Consultative Examination




                                              7
        Case 1:20-cv-01073-WBC Document 15 Filed 06/03/21 Page 8 of 14




       Plaintiff argues the ALJ should have further developed the record by ordering a

consultative examination because there was insufficient evidence in the record to rate

Plaintiff’s claim prior to the date last insured and because the only opinions in the record

were provided by non-examining State agency medical consultants who opined the

record was insufficient to make a determination. (Dkt. No. 11 at 17-18.) Defendant

argues the ALJ was under no obligation to order consultative examinations. (Dkt. No.

12 at 6-7.)

       The relevant regulations state a consultative examination is ordered at the

Administration's request, on an individual case basis, and when appropriate. See 20

C.F.R. § 404.1519. A consultative examination is useful to “try to resolve an

inconsistency in the evidence, or when the evidence as a whole is insufficient to allow

[the ALJ] to make a determination or decision” on the claim. Id. § 404.1519a(b).

However, an ALJ is not required to order a consultative examination if the facts do not

warrant or suggest the need for it. Tankisi v. Comm'r of Soc. Sec., 521 F. App'x 29, 32

(2d Cir. 2013) (citing Lefever v. Astrue, 5:07-CV-622, 2010 WL 3909487, at *7

(N.D.N.Y. Sept. 30, 2010), aff'd 443 F. App’x. 608 (2d Cir. 2011)); see also Yancey v.

Apfel, 145 F.3d 106, 114 (2d Cir.1998) (ALJ did not neglect duty to develop record by

failing to order consultative psychological examination where the only evidence

suggesting an issue was doctor's statement to plaintiff that the problems were “in her

head”). If the evidence in the record is sufficient to render a decision on the plaintiff’s

disability, an ALJ is not required to order a consultative examination. See Id. §

404.1517; see Hamilton v. Comm'r of Soc. Sec., No. 18-CV-1509, 2020 WL 4283895, at

*3 (W.D.N.Y. July 27, 2020) (the available record presented no information that required



                                              8
            Case 1:20-cv-01073-WBC Document 15 Filed 06/03/21 Page 9 of 14




interpretation by a clinical or consultative professional). For the reasons outlined herein,

the ALJ was not required to order a consultative examination because the record,

although sparse, was sufficient for the ALJ to render a decision.

        The non-examining Stage agency medical consultant James Lawrence, M.D.,

opined the medical evidence available supported “medical impairments;” however, he

concluded the record contained insufficient evidence prior to the date last insured,

December 31, 2013, to “rate [Plaintiff’s] claim.” (T. 97, 447.) Dr. Lawrence provided his

opinion on May 18, 2017 and reviewed records dated January 28, 2013; August 20,

2013; September 17, 2013; and December 23, 2013. (Id.) Plaintiff argues, “[g]iven the

fact that the state agency consultants opined that there was insufficient evidence in the

record to rate Plaintiff’s claim prior to the date last insured and that said opinions were

the only medical opinions of record; the ALJ had a duty to develop the record further

with regard to Plaintiff’s limitations and order consultative examination to assess

Plaintiff’s functional limitations and date of onset.” (Dkt. No. 11 at 18.) 2

        The relevant time period in question is very narrow. Plaintiff applied for SSD

benefits only, and therefore must establish she became disabled on or before her date

last insured of December 31, 2013. Additionally, Plaintiff’s amended onset date is

August 20, 2013. (T. 51.) Therefore, the relevant time period is between August 20,

2013 and December 31, 2013.

        Here, the record is complete and the ALJ was not obligated to obtain a

consultative examination. Treatment records from Plaintiff’s primary care physician



        2        Of note, it is unclear what useful information an examination performed more than seven
years after Plaintiff’s date last insured could provide regarding Plaintiff’s abilities during the relevant time
period.

                                                       9
       Case 1:20-cv-01073-WBC Document 15 Filed 06/03/21 Page 10 of 14




indicated she was “feeling well.” (T. 243, 351, 363, 366, 460.) Notations stated

Plaintiff’s hypertension was well-controlled on medication. (T. 243, 363, 366, 372, 384,

460.) Although she complained of back pain, Plaintiff had a normal gait, no back

tenderness, normal range of motion and strength in the extremities, and she was

neurologically intact throughout the relevant period, and even beyond the date last

insured. (T. 244, 247, 250, 268, 289, 300, 352, 356, 358, 364, 367, 374, 377, 380, 383,

387, 390, 393, 396, 400, 442, 457, 461, 481, 485, 496.) Also, while Plaintiff complained

on August 20, 2013, of right thoracic pain and had a limping gait she had full range of

motion throughout the extremities and was neurologically intact. (T. 253.) On

September 17, 2013, a whole-body bone scan showed no abnormalities along the

thoracic spine and “uptake possibly suggestive of facet arthropathy.” (T. 255.) After

experiencing an allergic skin reaction to Coumadin for treatment of DVT, Plaintiff

responded well to Xeralto, and her condition was stable on medication. (T. 250, 269,

273, 363, 368.)

      As further outlined below, the above evidence, taken together with other

evidence in the record, provided sufficient information upon which the ALJ could

formulate the RFC. Plaintiff had a duty to prove a more restrictive RFC, and failed to do

so. 42 U.S.C. § 423(d)(5); Barry v. Colvin, 606 F. App'x 621, 622 (2d Cir. 2015)

(summary order) (“A lack of supporting evidence on a matter for which the claimant

bears the burden of proof, particularly when coupled with other inconsistent record

evidence, can constitute substantial evidence supporting a denial of benefits.”).

Therefore, the ALJ did not commit error in failing to order a consultative examination.

      C.     RFC Determination



                                            10
       Case 1:20-cv-01073-WBC Document 15 Filed 06/03/21 Page 11 of 14




       Plaintiff argues the ALJ’s RFC determination was not supported by substantial

evidence because the ALJ did not rely on a medical opinion and failed to make specific

citation to the record to support his RFC. (Dkt. No. 11 at 18-19.)

       The RFC is an assessment of “the most [Plaintiff] can still do despite [her]

limitations.” 20 C.F.R. § 404.1545(a)(1). The ALJ is responsible for assessing

Plaintiff’s RFC based on a review of relevant medical and non-medical evidence,

including any statement about what Plaintiff can still do, provided by any medical

sources. Id. §§ 404.1527(d), 404.1545(a)(3), 404.1546(c). Although the ALJ has the

responsibility to determine the RFC based on all the evidence in the record, the burden

is on Plaintiff to demonstrate functional limitations that preclude any substantial gainful

activity. Id. §§ 404.1512(c), 404.1527(e)(2), 404.1545(a), 404.1546(c).

       An ALJ’s RFC determination is not fatally flawed merely because it was

formulated absent a medical opinion. An RFC finding “is administrative in nature, not

medical, and its determination is within the province of the ALJ, as the Commissioner’s

regulations make clear.” Curry v. Comm’r Soc. Sec., No. 20-1472, -- F. App’x ---, 2021

WL 1942331, *2n.3 (2d Cir. May 14, 2021); see 20 C.F.R. § 404.1527(d)(2). The

Second Circuit has held that where, “the record contains sufficient evidence from which

an ALJ can assess the [plaintiff’s] residual functional capacity, a medical source

statement or formal medical opinion is not necessarily required.” Monroe v. Comm'r of

Soc. Sec., 676 F. App'x 5, 8 (2d Cir. 2017) (internal quotations and citation omitted); see

Matta v. Astrue, 508 F. App'x 53, 56 (2d Cir. 2013) (“Although the ALJ's conclusion may

not perfectly correspond with any of the opinions of medical sources cited in his




                                             11
       Case 1:20-cv-01073-WBC Document 15 Filed 06/03/21 Page 12 of 14




decision, he was entitled to weigh all of the evidence available to make an RFC finding

that was consistent with the record as a whole.”).

       Here, the ALJ did not draw medical conclusions; instead, and pursuant to his

statutory authority, the ALJ considered the medical and other evidence in the record in

its totality to reach an RFC determination. Curry, 2021 WL 1942331 at *2n.3. Although

the record was sparse, the ALJ based his RFC determination on the information

provided, and substantial evidence supported the ALJ’s determination. As held in

Biestek v. Berryhill, substantial evidence is “more than a mere scintilla” and “means only

such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” 139 S. Ct. 1148, 1154, 203 L. Ed. 2d 504 (2019) (internal citations and

quotations omitted); see also Barry v. Colvin, 606 F. App'x 621, 622 (2d Cir. 2015)

(summary order) (“A lack of supporting evidence on a matter for which the claimant

bears the burden of proof, particularly when coupled with other inconsistent record

evidence, can constitute substantial evidence supporting a denial of benefits.”).

       The record contained “more than a mere scintilla” of evidence regarding

Plaintiff’s functional abilities and the ALJ’s analysis of the evidence in the record was

adequate to establish a link between the evidence and the RFC. As outlined above, the

ALJ relied on objective observations by medical sources and Plaintiff’s statements to

those sources in formulating the RFC. The ALJ also properly relied on Plaintiff’s ability

to perform activities of daily living which supported the ALJ’s RFC finding. Plaintiff

reported that she lived alone, shopped biweekly, drove, and prepared easy meals. (T.

52, 55, 69); see Rivera v. Harris, 623 F.2d 212, 216 (2d Cir. 1980) (finding that activities

such as cooking, sewing, shopping, and washing, even though performed “slowly” and



                                             12
       Case 1:20-cv-01073-WBC Document 15 Filed 06/03/21 Page 13 of 14




with “an afternoon rest,” in conjunction with other evidence, supported RFC). Therefore,

contrary to Plaintiff’s assertion, the ALJ did not err in formulating an RFC absent a

medical opinion. Although the record was sparse, it contained more than a mere

scintilla evidence from which the ALJ could formulate an RFC.

       The ALJ has the duty to evaluate conflicts in the evidence. See 20 C.F.R. §

404.1567(c)(i); Monroe, 676 F. App'x at 7 (“Genuine conflicts in the medical evidence

are for the Commissioner to resolve.”) (quoting Veino v. Barnhart, 312 F.3d 578, 588

(2d Cir. 2002)). Plaintiff may disagree with the ALJ's conclusion; however, the Court

must “defer to the Commissioner's resolution of conflicting evidence” and reject the

ALJ's findings “only if a reasonable factfinder would have to conclude otherwise.”

Morris v. Berryhill, 721 F. App’x 29 (2d Cir. 2018) (internal citations and quotations

omitted); Krull v. Colvin, 669 F. App'x 31 (2d Cir. 2016) (the deferential standard of

review prevents a court from reweighing evidence). As long as substantial record

evidence supports the ALJ’s determination of the facts, the Court must defer to the

ALJ’s decision. See Davila-Marrero v. Apfel, 4 F. App'x 45, 46 (2d Cir. 2001) (citing

Alston v. Sullivan, 904 F.2d 122, 126 (2d Cir. 1990)). As the Supreme Court stated,

“whatever the meaning of ‘substantial’ in other contexts, the threshold for such

evidentiary sufficiency is not high.” Biestek, 139 S. Ct. at 1154.

ACCORDINGLY, it is

       ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 11) is

DENIED; and it is further

       ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 12)

is GRANTED; and it is further



                                            13
          Case 1:20-cv-01073-WBC Document 15 Filed 06/03/21 Page 14 of 14




          ORDERED that Defendant’s unfavorable determination is AFFIRMED; and it is

further

          ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED.

Dated:          June 3, 2021




                                            14
